         CASE 0:20-cv-01105-SRN-DTS Doc. 14 Filed 07/17/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

Brion Finlay and all other similarly
                                            Case No. 20-cv-1105-SRN-DTS
situated,

             Plaintiff,

      vs.                                          [PROPOSED]
                                               ORDER GRANTING
MyLife.com Inc.                            DEFENDANT MYLIFE.COM,
                                           INC.’S MOTION TO DISMISS
             Defendant.


      This matter came on for hearing before the Honorable Susan R. Nelson,

United States District Judge, on November 8, 2020, on Defendant MyLife.com

Inc.’s Motion to Dismiss (ECF No. __ ). Based upon all the files, memoranda,

records, and proceedings herein,

      IT IS HEREBY ORDERED that judgment be entered as follows:

      1. Defendant MyLife.com Inc.’s Motion to Dismiss is GRANTED in its

      entirety; and

      2. Plaintiff’s Complaint against MyLife.com Inc. is DISMISSED in its

      entirety, with prejudice.

THERE BEING NO JUST REASON FOR DELAY, LET JUDGMENT BE
ENTERED ACCORDINGLY.


Dated:
                                        The Honorable Susan R. Nelson
                                        U.S. District Court Judge
